07/14/2020


          IN THE SUPREME COURT OF THE STATE OF MOI\RLED
                                                                                           Case Number: PR 20-0005


                                        PR 20-0005                    JUL 1 4 2020
                                                            nr,Bowen Gr       Vy0ocl
                                                                              Ti Cou rt:
                                                                              Vilna

 IN RE THE MOTION OF LOREN M. JONER FOR
 ADMISSION TO THE BAR OF THE STATE OF                                ORDER
 MONTANA



      Loren M. Joner has filed a motion for adrnission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Adrnission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Cornmission on
Character and Fitness has certified that Joner has provided the necessary documentation
and has satisfied the requirements prerequisite to adrnission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Loren M. Joner may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the
State Bar of Montana.
      DATED this 1   Lt -day   of July, 2020.



                                                            Chief Justice
    fi-
    Justices




2